JOSEPH, C. J.,
dissenting.
Although I would recite what is left of the affidavit somewhat differently than the majority does, and thereby show that it is even weaker than the majority acknowledges, I cannot accept the majority’s result, even on its view of the facts shown. The facts in the edited affidavit are as consistent with legitimate activities as with illegitimate ones. Nothing indicates any connection between defendant and marijuana, and the affidavit does not support the level of belief required to show probable cause. Suspicion, however strong, is just not enough.